Citation Nr: 0837104	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  02-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
on a direct basis or as caused by a service-connected right 
ankle disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative disc disease of 
the lumbar spine, by reason of aggravation by a service-
connected right ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1960 
to July 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO determined that new and 
material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for a low back disorder.  The RO also granted service 
connection for a low back disorder by reason of aggravation 
by a service-connected right ankle disorder and assigned a 10 
percent disability rating, effective as of November 9, 2000.  

In December 2005, a video-conference hearing was conducted 
over which the undersigned Veterans Law Judge presided.  A 
transcript of the hearing has been associated with the 
veteran's claims folder.  

In February 2006, the Board found that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a low back on a direct basis or as 
caused by a service-connected right ankle disorder and 
remanded the issue for additional development.  The issue of 
entitlement to an initial disability rating in excess of 10 
percent for a low back disorder by reason of aggravation by a 
service-connected right ankle disorder was deferred pending 
completion of the requested development.  The case has been 
returned to the Board and is ready for further review.  





FINDINGS OF FACT

1.  The veteran's low back disorder is not shown by the 
objective evidence of record to be related to his military 
service or to be caused by a service-connected right ankle 
disability.  

2.  The baseline manifestation of the veteran's nonservice-
connected low back disorder prior to service-connected 
aggravation was no more than mild.  

3.  For the entire appeal period, the veteran's low back 
disorder is manifested by limitation of motion that is no 
more than severe in degree.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder, to include as caused by a service-connected right 
ankle disorder, have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).  

2.  The criteria for an initial rating of 40 percent for a 
low back disorder have been met, with a deduction of 10 
percent for the baseline level of severity.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a Diagnostic Code 5293 (2003); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  The notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's higher rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for that 
issue.  As to VA's duty to assist, VA has associated with the 
claims folder the veteran's VA treatment records, and he was 
afforded a formal VA examinations.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

As to the claim for service connection, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in February 2006, and the claim was readjudicated in a March 
2008 supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The RO has obtained VA outpatient treatment records and the 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  VA contacted the Social Security 
Administration (SSA) for records and was informed in March 
2006 that the veteran's folder had been destroyed.  The 
veteran was informed of this in a January 2008 letter from 
the RO.  In addition, he was afforded a VA medical 
examination in April 2006.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




Service Connection

The veteran argues that he has a low back disorder that is 
due to his service-connected right ankle disability.  The 
veteran has also argued that he injured his low back during 
service while loading equipment.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993).

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  A secondary service 
connection claim requires competent medical evidence to 
connect the asserted secondary condition to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); see Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994).  As the veteran has been granted secondary service 
connection for a low back disorder based on aggravation, that 
issue is not before the Board.  Allen v. Brown, 7 Vet. App. 
439, 446 (1995).  

The veteran's service medical records are negative for any 
complaints or findings of a low back disorder.

A VA examination report dated in March 1973 had shown that 
the veteran reported pain and swelling in his right ankle.  
Physical examination revealed that his spine was well 
aligned, his gait was normal, he was able to stand on his 
toes and walk on his heels. 

After service, an x-ray dated in August 1977 from Family 
Health Medical Center showed minimal degenerative change at 
L4-L5 manifest by osteophyte formation.  Dr. Ackerson 
reported that as a result of the veteran's left knee 
disorder, he walked with a limp and aggravated is spine.  

A VA examination report dated in March 1978 showed that the 
veteran reported pain in the right ankle, cramping in the 
right toes and right arch, and pain in both knees.  Physical 
examination revealed that his posture was normal and his 
spine was well aligned.  

A VA outpatient treatment record dated in July 1978 showed 
that the veteran reported low back pain.  Physical 
examination revealed tenderness in the left lumbar region.  
In November 1978, he reported that since fracturing his right 
ankle in service he had injured his back and had had left 
knee surgery. 

A VA examination report dated in April 1980 showed that the 
veteran reported pain in the lower back and in both lower 
legs.  

A VA treatment record dated in May 1982 showed a probably L-2 
disc rupture.  The veteran denied a history of trauma.  An x-
ray was within normal limits.  VA outpatient treatment 
records dated in June 1982 showed that the veteran reported 
low back pain of three or four weeks' duration.  The 
impression was that he had a low back strain.

A VA hospital treatment record dated in August 1982 showed 
that lumbar scoliosis with flexion convexed to the left was 
reported.

A VA outpatient treatment record dated in September 1982 
showed that the veteran reported having some low back pain 
with apparent muscle spasm.  In July 1983, he reported 
cramping in his right foot and continued low back pain.  It 
was noted that the back pain seemed to be related to activity 
and that the cramping of the right foot was not related to 
activity. The impression was muscle spasm.  In October 1983, 
he reported his back pain was essentially unchanged and that 
he still had right foot cramping.  In April 1984, he reported 
his low back pain was decreased but that he now had pain in 
his right leg with sciatica down the right thigh.  He also 
reported that he had back pain on bowel movements.

On VA examination in January 1985, the veteran gave a three 
year history of low back pain, starting when he had a cast on 
his leg.  He stated that he walked crooked.   

A VA outpatient treatment record dated in November 2000 shows 
that the veteran reported back pain when he did not wear his 
special shoes and inserts.  He indicated that his back had 
been hurting for the preceding two years.  The assessment was 
limp without shoes shifts weight to the left foot placing 
back out of alignment, causing pain.

A VA examination report dated in March 2001 shows that the 
veteran reported low back pain which began approximately 15 
years earlier when he began limping on his service-connected 
right ankle more progressively.  The impression was 
degenerative disc disease at L4-5 and L5-S1; retrolisthesis 
of L2 on L3, L3 on L4, and L4 on L5; and right ankle 
degenerative arthritis.  The examiner opined that the veteran 
did have lumbar spine pathology and degenerative disc disease 
which was causing him some disability in his daily life.  He 
added that his condition more than likely had been 
exacerbated by his right ankle condition which had been 
progressive, post-traumatic arthritis over the preceding 15 
years.  He also indicated that he more than likely would have 
had some low back pain at this point by natural progression 
of the disease, it was more likely that it had been 
exacerbated greatly by the abnormal gait that had shown on 
examination.

A VA examination report dated in March 2005 shows that the 
veteran's claims folder was not available for review in 
conjunction with the examination.  He indicated that he did 
not have any specific back injury, but that he felt like he 
overused it.  He described engaging in heavy lifting during 
service.  The diagnosis was severe lumbar strain with 
extensive degenerative joint disease throughout the lumbar 
spine.

More recently, a VA examination report dated in March 2001 
shows that the veteran reported low back pain which began 
approximately 15 years earlier when he began limping on his 
service-connected right ankle more progressively.  The 
impression was degenerative disc disease at L4-5 and L5-S1; 
retrolisthesis of L2 on L3, L3 on L4, and L4 on L5; and right 
ankle degenerative arthritis.  The examiner opined that the 
veteran did have lumbar spine pathology and degenerative disc 
disease which was causing him some disability in his daily 
life.  He added that his condition more than likely had been 
exacerbated by his right ankle condition which had been 
progressive, post-traumatic arthritis over the preceding 15 
years.  He also indicated that he more than likely would have 
had some low back pain at this point by natural progression 
of the disease, it was more likely that it had been 
exacerbated greatly by the abnormal gait that had shown on 
examination.

A VA examination report of March 2005 shows that the veteran 
indicated that he did not have any specific back injury, but 
that he felt like he overused it. He described engaging in 
heavy lifting during service.  The diagnosis was severe 
lumbar strain with extensive degenerative joint disease 
throughout the lumbar spine.

A VA examination report of April 2006 shows that the claims 
file had been reviewed.  A medical history was taken.  The 
veteran was examined and X-rays were performed.  The examiner 
diagnosed degenerative joint disease of the lumbar spine.  In 
an addendum to the report submitted that same month, the 
examiner stated that the veteran's lumbar spine condition is 
not likely related to his right ankle condition.  It was 
reported that the veteran's back condition developed prior to 
any degenerative changes in his right ankle.  

There is no competent medical evidence of record showing that 
the veteran's low back disorder had its onset during active 
service or within one year of his separation from active 
service or is related to any in-service injury or disease.  

While the veteran claims that he injured his back in service, 
there is no documentation in the record that shows treatment 
for a back injury.  As noted above, a low back disorder is 
not shown in the record in service or until over ten years 
after service separation.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxon v. Gober, 230 F.3d 1330, (Fed. Cir. 2000). 

The Board has considered the veteran's own assertions.  The 
veteran is competent to testify on factual matters of which 
he has first-hand knowledge.  Washington v. Nicholson, 19 
Vet. App. 362 (2005), such as an injury in service.  However, 
the Board finds his assertion not credible.  His statements 
are not consistent with the service medical evidence.  The 
Board places greater probative weight to the documented 
health status during service, which is more reliable and 
contemporaneous with the time period in question.  Further, 
it is noted that on medical evaluations, after service, the 
veteran has denied a history of trauma to the back.  (See, VA 
treatment of May 1982, VA examination report of March 2005, 
and VA examination report of April 2006).  This evidence 
offered in conjunction with a medical examination by way of 
history is quite probative and is afforded great weight.  

The evidence does not show that the veteran had arthritis of 
the low back within one year following his separation from 
service.  The earliest evidence of record showing this 
disorder is in 1977.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, there is no 
competent medical evidence linking the veteran's low back 
disorder to any in-service disease, event, or injury.  While 
the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  See 
Bostain v. West, 11 Vet.   App. 124, 127 (1998).  What is not 
shown in the record is a medical nexus between his current 
complaints and service.  Accordingly, in the absence of 
medical evidence of a nexus, service connection on a direct 
basis is not in order.  

In summary, as to direct service connection, a low back 
disorder is not shown by the medical evidence of record until 
over a decade post service and there is no competent medical 
opinion of record that suggests a nexus between a low back 
disorder and service.  The Board has carefully reviewed the 
record, including VA outpatient treatment records and private 
treatment records beginning in the 1970s, and concludes that 
a preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder on a 
direct basis.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  38 
U.S.C.A. § 5107(b).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule as required by law and VA regulation.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2007).

The veteran also claims that his low back disorder is due to 
his service-connected right ankle disorder.  See 38 C.F.R. 
§ 3.310.  However, there is no competent medical evidence of 
record showing that the veteran's low back disorder is due to 
a service-connected disability.  After a careful review of 
the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back disorder 
as caused by his service-connected right ankle disability.  

Since a current lumbar spine disorder has been identified, 
and the veteran is service-connected for a right ankle 
disorder, in order for this claim to prevail, the evidence 
must reflect competent medical evidence of a relationship by 
causation between the currently diagnosed back disorder and 
the service-connected right ankle disorder.  As noted above, 
the veteran has been granted service connection for a low 
back disorder based on aggravation, and thus discussion of 
that theory of entitlement is not necessary.  

The Board has reviewed the evidence in the file, including VA 
outpatient treatment records and private treatment records 
dated from the 1970s, and VA examination reports, and there 
is no competent medical evidence of record showing that the 
veteran's low back disorder was caused by his service-
connected right ankle disorder.  Rather, as noted above, the 
VA examiner in April 2006 provided a definitive opinion that 
there is no such relationship.  The opinion was based upon 
review of the claims file and a physical examination, and is 
uncontradicted in the record.  Thus, it is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board is sympathetic to the veteran's claim, however, 
neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In sum, the record 
does not contain competent medical evidence relating the 
veteran's lumbar spine disorder to his service-connected 
right ankle disorder by causation.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection on a direct or secondary basis (by causation).  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 5107 
(West 2002).


Increased Initial Evaluation Based on Aggravation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38  
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In April 2001, the RO granted service connection for 
additional disability of the veteran's low back disorder by 
reason of aggravation caused by his service-connected right 
ankle disorder.  A 10 percent evaluation was assigned, 
effective from November 2000.  

The veteran's claim for a higher initial rating for his 
lumbosacral spine disability stems from his service 
connection claim filed in January 2001.  Effective September 
23, 2002, VA revised the criteria for evaluating back 
disorders.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the spine, to include 
renumbering the Diagnostic Code for disc disease from 5293 to 
5243.  See 68 Fed. Reg. 51454- 51458 (Aug. 27, 2003).  VA 
later amended Diagnostic Code 5243 to include a definition of 
incapacitating episodes which had been inadvertently omitted 
with publication of the final rule.  69 Fed. Reg. 32449-01 
(June 10, 2004).  This correction is effective September 26, 
2003.  Id.  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  38 U.S.C.A. 
§ 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).

A 10 percent rating under the criteria in effective prior to 
September 23, 2002 was warranted for lumbar spine symptoms 
consistent with slight limitation of lumbar spine motion 
(Diagnostic Code 5292), mild intervertebral disc syndrome 
(IVDS) (Diagnostic Code 5293) and lumbosacral strain with 
characteristic pain on motion.  See 38 C.F.R. § 4.71a (1997-
2002).  A 20 percent was warranted for lumbar spine symptoms 
consistent with moderate limitation of lumbar spine motion 
(Diagnostic Code 5292), moderate and recurring attacks of 
IVDS (Diagnostic Code 5293) and lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position (Diagnostic 
Code 5295).  See 38 C.F.R. § 4.71a (1997-2002).

A 40 percent was warranted for lumbar spine symptoms 
consistent with severe limitation of lumbar spine motion 
(Diagnostic Code 5292), severe recurring attacks of IVDS with 
intermittent relief (Diagnostic Code 5293) and severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
See 38 C.F.R. § 4.71a (1997-2002).  

A higher 60 percent rating was assignable under Diagnostic 
Code 5293 for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to site of diseased disc, 
little intermittent relief.  See 38 C.F.R. § 4.71a (1997- 
2002).  

The criteria change for IVDS effective September 23, 2002 
provides for evaluating IVDS based upon combining the chronic 
orthopedic and neurologic manifestations of IVDS, or the 
frequency or duration of incapacitating episodes of IVDS, 
whichever method results in the higher rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).

The criteria change for evaluating diseases and injuries of 
the spine effective September 26, 2003 provides a 20 percent 
rating where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003).  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2007).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. § 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition
against pyramiding in 38 C.F.R. § 4.14, do not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  That is, 
when rated for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2007).  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence or normal callosity or the like.  Id.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

At the outset, the Board notes that the veteran's low back 
has been granted service connection on a secondary basis due 
to aggravation.  When aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The rating activity must determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  See 38 C.F.R. 
§ 3.310(b)).  See generally 38 C.F.R. §§ 3.322, 4.2 (2007).

VA outpatient treatment records show that in July 1999, the 
veteran complained of back pain with onset about one week 
prior after climbing into the back of a truck.  Lumbar strain 
was diagnosed.  In November 1999, it was noted that his back 
pain had improved.  

Complaints of back pain and muscle spasms continued in 2000.  
In November 2000, the veteran reported having back pain if he 
did not wear his special shoes and inserts.  He reported back 
pain for the past two years and stated that the pain did not 
radiate.  He had a severe limp and the examiner noted that 
the veteran put all of his weight on his left foot.  X-rays 
in November 2000 showed hypertrophic degenerative joint 
disease and suspected disc disease.  In December 2000, the 
veteran complained of constant low back pain, but denied 
weakness or numbness in the legs.

On VA examination in March 2001, the examiner noted that the 
claims file had been reviewed.  The veteran's medical history 
was documented as well as his current complaints.  
Examination of the lumbar spine showed that the veteran 
forward flexed to 90 degrees, extended to 10 degrees, and had 
lateral rotation and lateral bending to 30 degrees.  His 
motion was with pain.  He had 5/5 motor strength in all of 
the lower extremity muscles, with normal sensation to touch 
and negative straight leg raising.  There was decreased 
sensation mildly in the S1 nerve root distribution in the 
right foot.  Deep tendon reflexes were symmetric in the 
ankles and knees.  An MRI of the lower spine was noted to 
show retrolisthesis at the L2-3, L3-4, L4-5, and degenerative 
disc disease L4-5 and L5-S1.  

The examiner stated that the veteran back disorder has been 
exacerbated greatly by the abnormal gait that he showed on 
examination, and that his disability seemed to have been mild 
degenerative changes in his lumbar spine with mild symptoms.  
It was reported that the exacerbation by the right ankle 
arthritis and abnormal gait is such that he now had moderate 
degenerative disc disease, with pain going to severe with 
flare ups.  The examiner reported that he did not have any 
weakness in his lower extremities and is not noted to have 
any fatigue or incoordination.  

Based on this evidence, the RO found that the underlying or 
baseline disability was mild, and represented a 10 percent 
evaluation.  It was stated that the complete effect of the 
low back disorder was moderate and equated a 20 percent 
evaluation.  Therefore, the increase in disability was noted 
to be 10 percent, effective from November 2000.  

The Board finds that the 10 percent evaluation assigned for 
the underlying or baseline disability is appropriate based 
upon the VA examiner's opinion that the disability seemed to 
have been mild degenerative changes in the lumbar spine with 
mild symptoms, as well as the veteran's complaints of pain in 
the VA treatment records.  See 38 C.F.R. § 4.71a, DC 5293 
(2001).  In order to increase his rating beyond 10 percent, 
the evidence would have to show that the veteran's disability 
was more than moderate.  

The veteran was examined by VA in March 2005.  A medical 
history was taken and his complaints were noted.  Flare-ups 
consisted of pain, but not weakness, fatigability, lack of 
endurance or lack of coordination.  It was noted that the 
veteran had not been incapacitated by his back.  Examination 
of the back showed spasms.  Flexion was to 75 degrees; 
extension was to 10 degrees; left and right bending was to 30 
degrees; and left and right rotations were to 10 degrees.  
The examiner stated that range of motion was decreased 
secondary to pain.  Strength in the lower extremities was 4/5 
and sensation was normal.  X-rays showed severe degenerative 
joint disease with loss of disc space height throughout the 
lumbar spine.  The diagnosis was, severe lumbar strain with 
extensive degenerative joint disease throughout the lumbar 
spine.  

In April 2006, the veteran was examined by VA.  The claims 
file was reviewed.  The veteran's complaints of pain and 
muscle spasms were documented.  The veteran denied having any 
incapacitating episodes during the past 12 months.    
Examination showed flexion to 30 degrees, with additional 
flexion to 35 degrees with pain.  Extension was from 0 to 5 
degrees with additional extension to 10 degrees with pain.  
Lateral bending was to 20 degrees and rotation was to 25 
degrees, bilaterally.  Motor testing of the lower extremities 
showed 5/5 strength.  Sensation was intact to light touch.  
The examiner stated that range of motion was limited by pain, 
but not weakness, fatigability, incoordination, or lack of 
endurance with repetitive motion or flares.  X-rays were 
noted to show degenerative joint disease.  The diagnosis was 
degenerative joint disease of the lumbar spine.  

The evidence shows that during the course of this appeal 
period, the veteran's low back disorder was manifested by 
limitation of motion that was severe under Diagnostic Code 
5292, when considering pain during flareups.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-08 (1995).  On VA examination in 
March 2001, the examiner stated that the veteran had moderate 
degenerative disc disease, with pain going to severe with 
flare ups.  In March 2005, the diagnosis was severe lumbar 
strain with extensive degenerative joint disease throughout 
the lumbar spine.  And in April 2006, forward flexion was 
limited to 30 degrees.  Additional flexion to 35 degrees was 
only possible with pain.  Accordingly, a 40 percent rating is 
warranted under Diagnostic Code 5292, effective as of 
November 9, 2000.  

A rating in excess of 40 percent is not warranted because 
there was no evidence of pronounced IVDS and no periods of 
incapacitation.  The veteran repeatedly denied any periods of 
incapacitation, and little, if any, neurological disability 
was shown.  For example, on VA examination in March 2001, the 
veteran had 5/5 motor strength in all of the lower extremity 
muscles, with normal sensation to touch and negative straight 
leg raising.  The only abnormal finding was decreased 
sensation mildly in the S1 nerve root distribution in the 
right foot.  Deep tendon reflexes were symmetric in the 
ankles and knees.  On VA examination in March 2005, strength 
in the lower extremities was 4/5 and sensation was normal.  
In April 2006, motor testing of the lower extremities showed 
5/5 strength and sensation was intact to light touch.  The 
examiner stated that range of motion was limited by pain, but 
not weakness, fatigability, incoordination, or lack of 
endurance with repetitive motion or flares.  Accordingly, 
even with consideration of functional loss, a rating in 
excess of 40 percent is not warranted for IVDS under the old 
version of Diagnostic Code 5293 or, since September 23, 2002, 
the criteria for evaluating incapacitating episodes of IVDS.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Additionally, the Board finds that the veteran 
is not entitled to a separate compensable rating for any 
sensory deficit, since none has been documented.   

In sum, a 40 percent rating is warranted under Diagnostic 
Code 5292, effective as of November 9, 2000, with a deduction 
of 10 percent for the baseline level of severity.  

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's symptoms cause limitation of motion.  Such 
impairment is contemplated by the rating criteria.  The 
rating criteria reasonably describe the veteran's disability.  
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.


ORDER

Service connection for a low back disorder on a direct basis 
or as caused by a service-connected right ankle disorder is 
denied.

An initial disability rating in excess of 40 percent for 
service-connected degenerative disc disease of the lumbar 
spine, with a deduction of 10 percent for the baseline level 
of severity, is granted, subject to the law and regulations 
governing the payment of monetary awards.  



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


